EXHIBIT 99.1 NEWS RELEASE For Release on January 29, 2009 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports Third Quarter FY09 Profit San Ramon, CA - Giga-tronics Incorporated (NASDAQ:GIGA) reported today a net profit of $349,000 or $0.07 per fully diluted share for the quarter ended December 27, 2008.This compares with a net profit of $31,000 or $0.01 per fully diluted share for the same period a year ago.Net sales increased 3% to $5,099,000 in the third quarter of fiscal 2009 compared to $4,953,000 in the third quarter of fiscal 2008.Operating expenses increased 5% or $95,000 in the third quarter of fiscal 2009 over fiscal 2008. Orders improved 93% in the third quarter of fiscal 2009 to $9,461,000 from $4,905,000 for the third quarter of fiscal 2008.Our book-to-bill ratio was 1.86 for the third quarter of fiscal 2009 compared to .99 in the same period a year ago.Orders also improved for the nine months ended December 27, 2008 to $16,774,000 compared to $13,636,000 for the same period of fiscal Net loss for the nine months ended December 27, 2008 was $713,000 or $0.15 per fully diluted share compared with a net profit of $311,000 or $0.06 per fully diluted share for the same period last year.Net sales decreased 14% to $12,276,000 in the nine month period ended December 27, 2008 compared to $14,232,000 for the same period a year ago.Operating expenses increased 3% or $154,000 in the first nine months of fiscal 2009 over fiscal 2008.Also included in the $311,000 net profit for the nine month period ended December 29, 2007 was a one time restructuring charge of $80,000 or $0.02 per fully diluted share in severance costs. Income from discontinued operations for the nine month period ended December 27, 2008 was $75,000.This resulted from the foreclosure and resale of the Dymatix assets to a third party.During the nine month period ended December 29, 2007, the Company recorded $34,000 as income on discontinued operations primarily due to a payment of a previously written off asset. Backlog at quarter end was $12.0 million (approximately $8.9 million is shippable within one year) as compared to $7.8 million (approximately $4.5 million was shippable within one year) at the end of the third quarter of the prior year. Cash and cash equivalents at December 27, 2008 were $2,113,000 compared to $1,577,000 as of September 27, 2008. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the second quarter results. To participate in the call, dial (866) 551-3680, and enter Access
